Citation Nr: 1618161	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  13-05 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right hand, wrist, and thumb disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The Veteran had active service from January 1951 to January 1955.   This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran asserts that he has a current disability of the right hand, wrist, or thumb that is causally or etiologically related to service.  The Veteran's January 1951 entrance examination noted a scar of the right hand, but no other disability.  The Veteran's service treatment records show a complaint of right hand pain in April 1951 related to a baseball injury incurred while a civilian prior to service.  However, no abnormality of the upper extremities, including the hands and wrists, was noted on separation examination.  

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1132.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. 

38 C.F.R. § 3.304(b) requires that VA, rather than the claimant, bear the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116   (2003). 

In May 2015, the Board remanded the case for examination of the Veteran; the remand requested specific medical opinions related to whether the claimed disability pre-existed service and was aggravated by service.  

In October 2015, the ordered examination was conducted; the examination reports are inadequate.  The examination reports indicate no current diagnosis of a right hand, wrist, or thumb disability hand; yet, the wrist portion of the examination report indicates decreased range of motion of the right wrist.  The x-ray report indicates mild osteoarthritis of multiple joints of the right hand, a current right hand disability; however, the examiner indicated no diagnosis of a current disability in the examination portion of the report.  Further, the x-ray report identified a right hand an old healed fifth metacarpal bone fracture which was consistent with medical history of a pre-service fracture reported by Veteran.  The examiner stated that the "Veteran reported fracture of hand in past prior to active duty (therefore non-service connected finding).  No diagnosis reported above as this is non-service connected finding."  This opinion did not respond to the specific opinions requested in the remand as to whether this pre-existing disability was not aggravated beyond the natural progression of the disease or disability during service, to include causing the other arthritic changes noted in the examination report.  

As pointed out by the Veteran's representative, because of the inadequate examination, remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders). 

Accordingly, the case is remanded for the following action:

1.  The case must be returned to the examiner who conducted the October 2015 VA examination.  If that examiner is unavailable, forward the case to a VA physician of the appropriate expertise.  The examiner must review the evidence of record, including the electronic claims file and the October 2015 VA examination reports.  Following a review of the record, and with consideration of the Veteran's statements of having an injury during service, the examiner must state:

a)  Does the Veteran have a current diagnosis of a right hand, wrist, or thumb disability as supported by both the clinical and x-ray findings?

b.)  Did any currently or previously diagnosed the Veteran's right hand, wrist, or thumb disability right hand, wrist, or thumb disability pre-exist his entry into service?  If so, the examiner must state upon the specific facts that support this finding.

c.)  If so, was the pre-existing right hand, wrist, or thumb disability NOT aggravated beyond the natural progression of the disease or disability during service? If the examiner finds that the pre-existing right hand, wrist, or thumb disability NOT aggravated beyond the natural progression of the disease or disability during service, the examiner must state upon the specific facts that support this finding.

d.)  If the Veteran's right hand, wrist, or thumb disability did not pre-exist his entry into service, the examiner must state whether any previously or currently diagnosed right hand, wrist, or thumb disability is related to the Veteran's service? 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  If another examination is required to obtain the requested opinions, it should be ordered.  

2.  The medical report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

